         Case 3:19-cv-05898-VC Document 53 Filed 03/04/20 Page 1 of 13



Robert A. Weikert (Bar No. 121146)
rweikert@nixonpeabody.com
Andrew H. Winetroub (Bar No. 291847)
awinetroub@nixonpeabody.com
Nixon Peabody LLP
One Embarcadero Center, 32nd Floor
San Francisco, California 94111-3600
Tel: (415) 984-8200
Fax: (866) 294-8300

David L. May (appearance pro hac vice)
dmay@nixonpeabody.com
Jennette W. Psihoules (appearance pro hac vice)
jpsihoules@nixonpeabody.com
Nixon Peabody LLP
799 9th Street NW
Washington, DC 20001-4501
Tel: (202) 585-8220
Fax: (202) 585-8080

Attorneys for Plaintiff and Counter-Defendant
BANDAI NAMCO ENTERTAINMENT AMERICA
INC.


                          UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA

                               SAN FRANCISCO DIVISION


BANDAI NAMCO ENTERTAINMENT                        Case No. 3:19-cv-05898-VC
AMERICA INC.,
                                                  PLAINTIFF AND COUNTER-
              Plaintiff,                          DEFENDANT BANDAI NAMCO
       vs.                                        ENTERTAINMENT AMERICA INC.’S
                                                  ANSWER TO COUNTERCLAIMS
ATGAMES HOLDINGS, LTD.; and Does 1
through 50,
              Defendants.

ATGAMES HOLDINGS, LTD.,
              Counter-Claimant,
    vs.
BANDAI NAMCO ENTERTAINMENT
AMERICA INC.;
              Counter-Defendant.




                             ANSWER TO COUNTERCLAIMS
                                                                  CASE NO. 3:19-CV-05898-VC
            Case 3:19-cv-05898-VC Document 53 Filed 03/04/20 Page 2 of 13



       Plaintiff and Counter-Defendant BANDAI NAMCO Entertainment America Inc.

(“BNEA”), by and through its counsel, responds as follows to Defendant and Counter-Claimant

AtGames Holdings, Ltd.’s (“AtGames”) Counterclaims.

       1.       Paragraph 1 of the Counterclaims contains legal conclusions to which an answer is

not required. To the extent any allegations in Paragraph 1 require a response, BNEA denies the

allegations.

       2.       BNEA lacks knowledge and/or information sufficient to form a belief about the

truth of any and all allegations asserted in Paragraph 2 of the Counterclaims, and on that basis

denies the allegations.

       3.       Admitted.

       4.       Admitted.

       5.       Admitted.

       6.       Admitted.

       7.       BNEA admits that certain events or omissions giving rise to the above-captioned

action occurred in Santa Clara County, California. BNEA denies the remaining allegations in

Paragraph 7 of the Counterclaims and asserts that this action is properly before this Court in the

San Francisco Division.

       8.       BNEA admits that AtGames’ gaming products are sold at a number of national

retail chains. BNEA further admits that AtGames has sold gaming products, including BNEA’s

PAC-MAN, Galaga, and Dig Dug games. BNEA lacks knowledge and/or information sufficient

to form a belief about the truth of any and all other allegations asserted in Paragraph 8 of the

Counterclaims, and on that basis denies the allegations.

       9.       BNEA admits that it entered into two licensing agreements with AtGames for

certain BNEA properties, including PAC-MAN. BNEA denies the remaining allegations in

Paragraph 9 of the Counterclaims.

       10.      BNEA admits that it entered into a written License Agreement with AtGames,

effective as of October 10, 2016 (the “2016 Agreement”). BNEA further admits that pursuant to


                                               -2-
                               ANSWER TO COUNTERCLAIMS
                                                                           Case No. 3:19-cv-05898-VC
          Case 3:19-cv-05898-VC Document 53 Filed 03/04/20 Page 3 of 13



the 2016 Agreement, BNEA granted to AtGames a non-exclusive, non-sublicensable, non-

assignable and non-transferable license to use the characters, designs, likeness, visual

representations, copyrights, character names, trademarks, and other rights owned or controlled by

BNEA and its licensors contained or incorporated in five (5) specific games for the Atari Flashback

Portable product. BNEA admits that Ms. PAC-MAN was not subject to the 2016 Agreement.

BNEA admits the 2016 Agreement was a valid and enforceable agreement prior to BNEA’s

termination thereof, and further admits that certain provisions of the 2016 Agreement survive such

termination and remain valid and enforceable. However, BNEA specifically denies that the 2016

Agreement is presently “valid,” in its entirety. BNEA further denies the remaining allegations in

Paragraph 10 of the Counterclaims.

       11.     Admitted.

       12.     BNEA admits that the 2016 Agreement had a term that lasted until March 31, 2020

or until terminated by a party to the agreement (e.g. BNEA or AtGames) in accordance with the

termination provisions therein. The remaining allegations purport to paraphrase and/or quote from

the 2016 Agreement, which speaks for itself, and to which no response is required. To the extent

that a response to such allegations in Paragraph 12 of the Counterclaims is required, BNEA denies

any allegations inconsistent with the 2016 Agreement, as written.

       13.     BNEA admits that AtGames developed the Atari Flashback product, but denies that

AtGames developed the BNEA-licensed content and any third party content incorporated in such

product. BNEA further admits that AtGames marketed and sold the Atari Flashback product.

BNEA admits that it received some royalty payments from AtGames pursuant to the 2016

Agreement, with the last royalty payment being made in or about January 2019. BNEA denies

that it has received any royalty payments after such date. BNEA lacks knowledge and/or

information sufficient to form a belief about the truth of any and all other allegations in Paragraph

13 of the Counterclaims, and on that basis denies the allegations.

       14.     BNEA admits that it received some royalty revenues from AtGames pursuant to the

2016 Agreement, with the last royalty payment being made in or about January 2019. BNEA


                                                 -3-
                                ANSWER TO COUNTERCLAIMS
                                                                              Case No. 3:19-cv-05898-VC
         Case 3:19-cv-05898-VC Document 53 Filed 03/04/20 Page 4 of 13



denies that it has received any royalty payments after such date. BNEA denies the remaining

allegations in Paragraph 14 of the Counterclaims.

       15.     BNEA admits that it received some royalty revenues from AtGames pursuant to the

2016 Agreement, with the last royalty payment being made in or about January 2019. BNEA

denies that it has received any royalty payments after such date. BNEA denies the remaining

allegations in Paragraph 15 of the Counterclaims.

       16.     Denied.

       17.     Paragraph 17 of the Counterclaims purports to be a quote from the 2016 Agreement,

which speaks for itself, and to which no response is required. To the extent that a response to the

allegations in Paragraph 17 of the Counterclaims is required, BNEA denies any allegations

inconsistent with the 2016 Agreement, as written.

       18.     BNEA admits that it entered into a Merchandise Development & Distribution

Agreement with AtGames, effective June 1, 2018 (the “2018 Agreement”). BNEA denies that the

2018 Agreement, as defined in Paragraph 18 of the Counterclaims, is a complete and accurate

representation of the parties’ agreement under the Merchandise Development & Distribution

Agreement due to its omission of the First Amendment thereto, dated August 1, 2018. BNEA

admits the 2018 Agreement was a valid and enforceable agreement prior to BNEA’s termination

thereof, and further admits that certain provisions of the 2018 Agreement survive such termination

and remain valid and enforceable. However, BNEA specifically denies that the 2018 Agreement

is presently “valid,” in its entirety. BNEA admits that, under the 2018 Agreement, BNEA granted

AtGames a non-exclusive, non-sublicensable, non-assignable, and non-transferable license to use

the characters, designs, likeness, visual representations, copyrights, character names, trademarks,

and other rights owned or controlled by BNEA and its licensors contained or incorporated in

thirteen (13) specific games, including PAC-MAN, for one (1) “wireless HDMI Dongle (with

wireless controller) pre-loaded with Licensee-developed versions” of such games. BNEA admits

that Ms. PAC-MAN was not among the games licensed to AtGames under the 2018 Agreement,

but denies that AtGames’ infringement of BNEA’s intellectual property rights not licensed under


                                                -4-
                               ANSWER TO COUNTERCLAIMS
                                                                            Case No. 3:19-cv-05898-VC
          Case 3:19-cv-05898-VC Document 53 Filed 03/04/20 Page 5 of 13



the 2018 Agreement, including in Ms. PAC-MAN, is beyond the scope of the 2018 Agreement.

The remaining allegations in Paragraph 18 of the Counterclaims purport to paraphrase and/or quote

from the 2018 Agreement, which speaks for itself, and to which no response is required. To the

extent that a response to such allegations in Paragraph 18 of the Counterclaims is required, BNEA

denies any allegations inconsistent with the 2018 Agreement, as written.

       19.    Admitted.

       20.    BNEA admits that the 2018 Agreement had a term that lasted until May 31, 2022

or until terminated by a party to the agreement (e.g. BNEA or AtGames) in accordance with the

termination provisions therein. The remaining allegations in Paragraph 20 of the Counterclaims

purport to paraphrase and/or quote from the 2018 Agreement, which speaks for itself, and to which

no response is required. To the extent that a response to such allegations in Paragraph 20 of the

Counterclaims is required, BNEA denies any allegations inconsistent with the 2018 Agreement,

as written.

       21.    BNEA admits that AtGames developed “a wireless plug-and-play HDMI dongle

(with wireless controller),” but denies that AtGames developed the BNEA-licensed content and

any third party content incorporated in such product. BNEA admits that AtGames marketed and

sold “a wireless plug-and-play HDMI dongle (with wireless controller),” but denies that AtGames

marketed and sold only one such product. BNEA admits that it received some royalty revenues

from AtGames pursuant to the 2018 Agreement, with the last royalty payment being made in or

about January 2019. BNEA denies that it has received any royalty payments since such date.

BNEA denies the remaining allegations in Paragraph 21 of the Counterclaims.

       22.    BNEA admits that it received some royalty revenues from AtGames pursuant to the

2018 Agreement, with the last royalty payment being made in or about January 2019. BNEA

denies that it has received any royalty payments since such date. BNEA denies the remaining

allegations in Paragraph 22 of the Counterclaims.

       23.    Denied.

       24.    Denied.


                                               -5-
                              ANSWER TO COUNTERCLAIMS
                                                                           Case No. 3:19-cv-05898-VC
          Case 3:19-cv-05898-VC Document 53 Filed 03/04/20 Page 6 of 13



       25.     Paragraph 25 of the Counterclaims purports to be a quote from the 2018 Agreement,

which speaks for itself, and to which no response is required. To the extent that a response to the

allegations in Paragraph 25 of the Counterclaims is required, BNEA denies any allegations

inconsistent with the 2018 Agreement, as written.

       26.     BNEA lacks knowledge and/or information sufficient to form a belief about the

truth of any and all allegations in Paragraph 26 of the Counterclaims, and on that basis denies the

allegations.

       27.     BNEA admits that AtGames has made requests to obtain a license to Ms. PAC-

MAN from BNEA, and that no such requests have been granted. BNEA lacks knowledge and/or

information sufficient to form a belief about the truth of any and all other allegations in Paragraph

27 of the Counterclaims, and on that basis denies the allegations.

       28.     BNEA denies the allegations in Paragraph 28 of the Counterclaims that relate to

“business discussions” between BNEA and AtGames regarding Ms. PAC-MAN on the basis that

they are incomplete and/or inaccurate characterizations of any and all communications between

the parties. BNEA lacks knowledge and/or information sufficient to form a belief about the truth

of any and all other allegations in Paragraph 28 of the Counterclaims, and on that basis denies the

allegations.

       29.     Denied.

       30.     BNEA denies the allegations in Paragraph 30 of the Counterclaims that relate to

email correspondence between employees of BNEA and AtGames on the basis that they are

incomplete and/or inaccurate characterizations of any and all relevant communications between

the parties. BNEA denies the remaining allegations in Paragraph 30 of the Counterclaims.

       31.     BNEA admits that, on or about October 16, 2018, AtGames submitted to BNEA

two separate Merchandise License Proposal Worksheets that listed Ms. PAC-MAN as the BNEA

property that AtGames was interested in licensing. BNEA denies the remaining allegations in

Paragraph 31 of the Counterclaims to the extent that they inaccurately or misleadingly characterize

the contents of the Merchandise License Proposal Worksheet.


                                                 -6-
                                ANSWER TO COUNTERCLAIMS
                                                                              Case No. 3:19-cv-05898-VC
          Case 3:19-cv-05898-VC Document 53 Filed 03/04/20 Page 7 of 13



       32.     BNEA denies the allegations in Paragraph 32 of the Counterclaims on the basis that

they inaccurately or misleadingly characterize the communications between BNEA and AtGames.

       33.     BNEA admits that the “GCC’s Successors” [sic] do not have any “right to grant or

block any license to Ms. Pac-Man.” BNEA lacks knowledge and/or information sufficient to form

a belief about the truth of any other allegations in Paragraph 33 of the Counterclaims, and on that

basis denies the allegations.

       34.     BNEA admits that it engaged in active discussions with the GCC Successors to

fully and finally resolve certain issues relating to their relationship created under various

agreements with respect to Ms. PAC-MAN. BNEA denies the remaining allegations in Paragraph

34 of the Counterclaims.

       35.     Denied.

       36.     BNEA lacks knowledge and/or information sufficient to form a belief about the

truth of any and all allegations in Paragraph 36 of the Counterclaims, and on that basis denies the

allegations.

       37.     BNEA lacks knowledge and/or information sufficient to form a belief about any

alleged agreement between AtGames Cloud and the GCC Successors, but denies that any such

agreement had the legal effect of conveying to AtGames Cloud “the GCC Successors’ interest in

Ms. Pac-Man.” BNEA denies that any notification from AtGames Cloud regarding its alleged

“acquisition of the GCC Successors’ rights” in Ms. PAC-MAN had any legal effect. BNEA lacks

knowledge and/or information sufficient to form a belief about the truth of any and all other

allegations in Paragraph 37 of the Counterclaims, and on that basis denies the allegations.

       38.     Denied.

       39.     Denied.

       40.     Denied.

       41.     BNEA admits that on August 21, 2019, Shoya Yamazaki of BNEA communicated

with AtGames that BNEA would not grant AtGames a license to Ms. PAC-MAN. BNEA denies

the remaining allegations in Paragraph 41 of the Counterclaims in that they inaccurately or


                                                -7-
                                ANSWER TO COUNTERCLAIMS
                                                                            Case No. 3:19-cv-05898-VC
          Case 3:19-cv-05898-VC Document 53 Filed 03/04/20 Page 8 of 13



misleadingly characterize the communications between BNEA and AtGames.

       42.     BNEA admits that on August 22, 2019, Patrick Lundell of BNEA had a telephone

call with AtGames’ CEO, Ping-Kang Hsiung. BNEA denies any and all other allegations in

Paragraph 42 of the Counterclaims on the basis that they inaccurately or misleadingly characterize

the substance of that phone call.

       43.     BNEA admits that, on August 27, 2019, counsel for BNEA, David L. May, wrote

an email to Jinshu Zhang, counsel for AtGames. Paragraph 43 of the Counterclaims purports to

be a quote from Mr. May’s email to Mr. Zhang, which speaks for itself, and to which no response

is required. To the extent that a response to the remaining allegations in Paragraph 43 of the

Counterclaims is required, BNEA denies any allegations inconsistent with Mr. May’s email to Mr.

Zhang, as written.

       44.     BNEA admits that, on August 27, 2019, by letter, it gave notice to AtGames of

BNEA’s termination of the 2016 Agreement and the 2018 Agreement for breach of such

agreements. BNEA denies any and all remaining allegations in Paragraph 44 of the Counterclaims,

including but not limited to the allegations that inaccurately or misleadingly mischaracterize

BNEA’s termination letter, which, moreover, speaks for itself.

       45.     BNEA admits that its letter to AtGames of August 27, 2019, which provided notice

to AtGames of BNEA’s termination of the 2016 Agreement and the 2018 Agreement, alleged that

AtGames had breached the confidentiality provisions in the respective agreements. BNEA denies

any and all remaining allegations in Paragraph 45 of the Counterclaims, including but not limited

to the allegations that inaccurately or misleadingly mischaracterize BNEA’s termination letter,

which, moreover, speaks for itself.

       46.     BNEA admits that counsel for AtGames sent a letter to BNEA on August 28, 2019,

but denies BNEA’s termination of the 2016 Agreement and the 2018 Agreement was invalid.

BNEA denies the remaining allegations in Paragraph 46 of the Counterclaims.

       47.     Denied.

       48.     BNEA admits that, on September 20, 2019, counsel for BNEA sent a letter to


                                               -8-
                               ANSWER TO COUNTERCLAIMS
                                                                           Case No. 3:19-cv-05898-VC
          Case 3:19-cv-05898-VC Document 53 Filed 03/04/20 Page 9 of 13



counsel for AtGames that gave notice regarding further breaches of the 2018 Agreement by

AtGames, as well as further notice of BNEA’s termination of the 2016 Agreement. BNEA denies

that, prior to its counsel’s September 20, 2019 letter to AtGames, BNEA had not informed

AtGames, or objected to AtGames’ use of third party materials in developing the relevant PAC-

MAN product. BNEA denies any and all remaining allegations in Paragraph 48 of the

Counterclaims, including but not limited to the allegations that inaccurately or misleadingly

mischaracterize BNEA’s letter of September 20, 2019, which, moreover, speaks for itself.

       49.     BNEA denies any and all allegations in Paragraph 49 of the Counterclaims,

including but not limited to the allegations that inaccurately or misleadingly mischaracterize

BNEA’s letter of September 20, 2019, which, moreover, speaks for itself. BNEA specifically

denies that it approved all products that AtGames distributed pursuant to the 2018 Agreement.

       50.     Denied.

       51.     BNEA admits that it commenced the above-captioned action by filing a Complaint

on September 20, 2019. BNEA further admits that, through the Complaint, it asserts that AtGames

is liable for, inter alia, manufacturing and distributing a product that uses and incorporates Ms.

PAC-MAN intellectual property. BNEA denies the remaining allegations in Paragraph 51 of the

Counterclaims.

       52.     BNEA admits that, on October 4, 2019, counsel for BNEA sent a letter to counsel

for AtGames setting forth additional grounds on which AtGames had breached the 2018

Agreement. BNEA denies the remaining allegations in Paragraph 52 of the Counterclaims.

       53.     Denied.

       54.     Denied. BNEA specifically denies that AtGames has ceased marketing and selling

PAC-MAN products.

                                             COUNT I

                                   BREACH OF CONTRACT

       55.     BNEA realleges and incorporates herein by reference its responses to Paragraphs 1

through 54 of the Counterclaims as if set forth in full.


                                                 -9-
                                ANSWER TO COUNTERCLAIMS
                                                                           Case No. 3:19-cv-05898-VC
         Case 3:19-cv-05898-VC Document 53 Filed 03/04/20 Page 10 of 13



       56.     Paragraph 56 of the Counterclaims contains legal conclusions to which an answer

is not required. To the extent any allegations in Paragraph 56 of the Counterclaims require a

response, BNEA admits that the 2016 Agreement and the 2018 Agreement were valid and

enforceable agreements prior to BNEA’s termination thereof, and further admits that certain

provisions of the 2016 Agreement and the 2018 Agreement survive such termination and remain

valid and enforceable. However, BNEA specifically denies that the 2016 Agreement or the 2018

Agreement are presently “valid,” in their entirety.

       57.     Paragraph 57 of the Counterclaims contains legal conclusions to which an answer

is not required. To the extent any allegations in Paragraph 57 of the Counterclaims require a

response, BNEA denies the allegations.

       58.     Paragraph 58 of the Counterclaims contains legal conclusions to which an answer

is not required. To the extent any allegations in Paragraph 58 of the Counterclaims require a

response, BNEA denies the allegations.

       59.     Paragraph 59 of the Counterclaims contains legal conclusions to which an answer

is not required. To the extent any allegations in Paragraph 59 of the Counterclaims require a

response, BNEA denies the allegations.

                                            COUNT II

                                DECLARATORY JUDGMENT

       60.     BNEA realleges and incorporates herein by reference its responses to Paragraphs 1

through 59 of the Counterclaims as if set forth in full.

       61.     BNEA admits that it has terminated the 2016 Agreement and the 2018 Agreement

as a result of breaches by AtGames.          The remaining allegations in Paragraph 61 of the

Counterclaims contain legal conclusions to which an answer is not required. To the extent any of

the remaining allegations in Paragraph 61 of the Counterclaims require a response, BNEA denies

the allegations.

       62.     Paragraph 62 of the Counterclaims contains legal conclusions to which an answer

is not required. To the extent any allegations in Paragraph 62 of the Counterclaims require a


                                                 - 10 -
                                ANSWER TO COUNTERCLAIMS
                                                                          Case No. 3:19-cv-05898-VC
         Case 3:19-cv-05898-VC Document 53 Filed 03/04/20 Page 11 of 13



response, BNEA denies the allegations.

                                            COUNT III

     BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

       63.     BNEA realleges and incorporates herein by reference its responses to Paragraphs 1

through 62 of the Counterclaims as if set forth in full.

       64.     Paragraph 64 of the Counterclaims contains legal conclusions to which an answer

is not required. To the extent any allegations in Paragraph 64 of the Counterclaims require a

response, BNEA admits that the 2016 Agreement and the 2018 Agreement were valid and

enforceable agreements prior to BNEA’s termination thereof, and further admits that certain

provisions of the 2016 Agreement and the 2018 Agreement survive such termination and remain

valid and enforceable. However, BNEA specifically denies that the 2016 Agreement or the 2018

Agreement are presently “valid,” in their entirety.

       65.     Paragraph 65 of the Counterclaims contains legal conclusions to which an answer

is not required. To the extent any allegations in Paragraph 65 of the Counterclaims require a

response, BNEA denies the allegations.

       66.     Paragraph 66 of the Counterclaims contains legal conclusions to which an answer

is not required. To the extent any allegations in Paragraph 66 of the Counterclaims require a

response, BNEA denies the allegations.

       67.     Paragraph 67 of the Counterclaims contains legal conclusions to which an answer

is not required. To the extent any allegations in Paragraph 67 of the Counterclaims require a

response, BNEA denies the allegations.

       68.     Paragraph 68 of the Counterclaims contains legal conclusions to which an answer

is not required. To the extent any allegations in Paragraph 68 of the Counterclaims require a

response, BNEA denies the allegations.

                           RESPONSE TO PRAYER FOR RELIEF

       To the extent this section of the Counterclaims requires a response, BNEA denies that

AtGames is entitled to any relief whatsoever from any of the claims alleged in its purported


                                                 - 11 -
                                ANSWER TO COUNTERCLAIMS
                                                                           Case No. 3:19-cv-05898-VC
           Case 3:19-cv-05898-VC Document 53 Filed 03/04/20 Page 12 of 13



Counterclaims, including any of the relief alleged and listed in the Counterclaim’s Prayer for

Relief.

                                       GENERAL DENIAL

          BNEA further denies each and every allegation in the Counterclaims that is not

specifically admitted, denied, or otherwise responded to in this Answer.

                                     AFFIRMATIVE DEFENSES

                                FIRST AFFIRMATIVE DEFENSE

          AtGames fails to state a claim upon which relief may be granted.

                              SECOND AFFIRMATIVE DEFENSE

          AtGames’ claims are barred by the doctrines of estoppel, waiver and/or laches.

                               THIRD AFFIRMATIVE DEFENSE

          AtGames’ claims are barred, in whole or in part, by the doctrine of unclean hands.

                              FOURTH AFFIRMATIVE DEFENSE

          AtGames breached the 2016 Agreement and the 2018 Agreement and BNEA complied

with its contractual obligations to provide written notice of termination to AtGames. Therefore,

BNEA’s termination of the 2016 Agreement and the 2018 Agreement constituted a lawful

exercise of its rights thereunder.

                           ADDITIONAL AFFIRMATIVE DEFENSES

          BNEA reserves the right to supplement its affirmative defenses as discovery progresses

and additional information becomes available.

                                          JURY DEMAND

          BNEA demands a trial by jury on all issues so triable.




                                                 - 12 -
                                 ANSWER TO COUNTERCLAIMS
                                                                             Case No. 3:19-cv-05898-VC
        Case 3:19-cv-05898-VC Document 53 Filed 03/04/20 Page 13 of 13



Dated: March 4, 2020                    NIXON PEABODY LLP



                                        By:     /s/ Robert Weikert
                                              Robert A. Weikert (Bar. No. 121146)
                                              rweikert@nixonpeabody.com
                                              Andrew H. Winetroub (Bar No. 291847)
                                              awinetroub@nixonpeabody.com
                                              David L. May (Appearance Pro Hac Vice)
                                              dmay@nixonpeabody.com
                                              Jennette W. Psihoules (Appearance Pro
                                              Hac Vice)
                                              jpsihoules@nixonpeabody.com

                                              Attorneys for Plaintiff and Counter-
                                              Defendant
                                              BANDAI NAMCO ENTERTAINMENT
                                              AMERICA INC.




                                     - 13 -
                         ANSWER TO COUNTERCLAIMS
                                                                Case No. 3:19-cv-05898-VC
